Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.
 

In response to amendment filed 08/05/2022, claims 1, 11-12, 14-19 have been amended. Claim 31 is new.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 11, 13-14, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20140181747 A1) in view of Mulloy et al. (US 20120017178 A1), and further in view of Yang (US 20140220943 A1)

	In regards to claim 1, Son teaches, A method of indicating if content has been previously shared, the method comprising: (See abstract, The method for displaying the use history of contents in the electronic device includes sensing a contents display event and, upon sensing the event, displaying contents and concurrently displaying in any region of the contents an icon of at least one application that has used the contents.)
accessing a plurality of content items that were each previously uploaded to a plurality of content sharing services; (See fig. 2A, step 201, paragraph 51, fig. 2B, step 211, paragraph 54, fig. 3, step 301, in step 301, the electronic device 100 can sense a contents display event.  In other words, the electronic device 100 can sense an event for displaying contents stored in the electronic device 100.  Here, the contents may include video contents, text contents, image contents, sound contents, and other application program contents. Also see paragraph 47, The contents management processor 122 includes an instruction for storing use history information about each content. That is, the contents management processor 122 includes an instruction for sensing whether each content stored in an electronic device is used in a specific application. Further, see paragraphs 33-34, 39, claims 2 and 4, second group of contents is uploaded to a server through an SNS application, the data storage unit 111 can store information about to which page the second group of contents has been uploaded through the SNS application. Son clearly discloses content items previously uploaded to at least one application)
determining, for each of the plurality of content items, a subset of the plurality of content sharing services to which a respective one of the plurality of content items was previously uploaded; (See fig. 3, paragraph 59, “identify application having used contents to be displayed”, fig. 1, data storage unit 111, application program 113, paragraph 33, the data storage unit 111 stores use history information of each content the data storage unit 111 stores use history information of each content.  Here, the use history information of the content represents information of an application that has used the contents has been used.  For example, the data storage unit 111 can store information indicating that a first group of contents has been used in a message application and a Social Network Service (SNS) application.  For another example, the data storage unit 111 can store information indicating that a second group of contents has been used in a Bluetooth application.  Here, the contents may include video contents, text contents, image contents, sound contents, and other application program contents. Also see figs. 4-6, paragraph 62, display of identified sharing applications in which content item was previously shared (i.e. fig. 6, image sharing application 601, message application 501, SNS application (paragraph 60). Examiner notes that not “all” of available applications stored in the application program 113 (see paragraph 36) are chosen that matches the content item. Clearly shown in example provided in paragraph 33, only a subset portion of available applications in application program 113 that were previously used/transmitted are determined when certain group of contents are sensed.)
generating a … representation of each of the plurality of content items; (See fig. 3, step 307, figs. 4-7, representation of the content item is displayed)
accessing a share status icon for each of the plurality of content sharing services; and generating for display the … representation of the […content item] with a corresponding share status icon indicating for each of the corresponding subset of the plurality of content sharing services to which the respective one of the plurality of content items was previously uploaded  (See fig. 3, step 307, display icon of application that has used the contents, figs. 4-7, plurality of application icons 401, 501, 601, 701, and associated paragraphs specifically paragraph 60, If it is determined in step 305 that there is an application that has used the contents, the electronic device 100 proceeds to perform step 307 and displays an icon of the application that has used the contents, concurrently with the contents. Otherwise, the electronic device 100 proceeds to perform step 315 and displays the contents. For example, if music contents are used by a Bluetooth application, the electronic device 100 can display in any region of the music contents an icon of the Bluetooth application that has used the music contents. In another example, if text contents are used by an SNS application, the electronic device 100 can display in any region of the text contents an icon of the SNS application that has used the text contents. As a further example, if image contents are used by a plurality of applications, as illustrated in FIG. 4, the electronic device 100 can display a plurality of application icons 401 in any region of the image contents.)
Son does not specifically teach, generating a plurality of thumbnails comprising a thumbnail representation of… the content item; generating for display the plurality of thumbnails, each thumbnail representation of the plurality of thumbnails …with a corresponding … icon …In other words, Son appears to mention display of plural “contents” along with corresponding icon (fig. 3, step 307) however does not explicitly teach displaying more than one content item simultaneously on the screen and each displayed content item having its associated graphical indicators (Son, however clearly teaches displaying multiple associated graphical indicators while displaying one content item) while more than one representation of content item are being displayed (i.e. thumbnail). Mainly, Son does not teach that representation of more than one content item on the screen is a thumbnail.
However, Mulloy further teaches, generating a plurality of thumbnails comprising a thumbnail representation of… the content item; generating for display the plurality of thumbnails, each thumbnail representation of the plurality of thumbnails …with a corresponding … icon … (See fig. 4, paragraph 44, the user may use a particular application and/or set of applications to perform a particular operation, or set of operations, on a file and the generating application may determine that the user has, during a prior period of time, repeatedly performed (e.g., greater than some threshold) the particular operation, or set of operations, on other files using the particular application or set of applications. The generating application may, based on the determination, edit a remora and/or remoralet (e.g., if the application was associated with an existing remora and/or remoralet) and/or create a new remora and/or remoralet based on the repeated use of the application or set of applications. Looking specifically at fig. 4, plurality of application programs or remora are disclosed. Only subset of remora that user has previously frequented are chosen to be displayed in the future when associated file is selected. Further see fig. 1, paragraphs 18-22, image display field 135 include plurality of thumbnails and also display of plurality of remora icons 140 that are associated with thumbnails. Using the example in paragraph 44, only the remora that has been previously used/transmitted when using selected thumbnail files are displayed)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Son to further comprise method taught by Mulloy because being able to manually customize which applications to show when certain group of files/application is selected improves user experience as user can only view preferred applications after customization (Mulloy, fig. 4, paragraphs 44-45).
Son-Mulloy teaches that claimed shared status icon can be placed over any region of the representation of the content item (Son, paragraph 60, if music contents are used by a Bluetooth application, the electronic device 100 can display in any region of the music contents an icon of the Bluetooth application that has used the music contents. In another example, if text contents are used by an SNS application, the electronic device 100 can display in any region of the text contents an icon of the SNS application that has used the text contents.) Amended claim appears to focus on positioning of the share status icon by reciting, “each thumbnail representation of the plurality of thumbnails at least partially overlayed with a corresponding share status icon”. Examiner introduces a design choice argument where placing share status icon entirely over the thumbnail, or approximate to the thumbnail without overlaying the thumbnail, or partially overlaying the thumbnail is not any fundamentally different and is mere simple substitution of one known element for another. The only distinction is a visual distinction, and applicant’s specification does not discuss any advantage or particular purpose, or whether it solves a stated problem by implementing “partial overlay”. The fact that shared icon can be played in any region of the content item encompasses placing the shared icon partially over the content item as taught in Son. Placing icon over any region of the content item would have performed equally as well as the claimed invention. Examiner believes such teaching in Son is a sufficient disclosure along with design choice argument, however, for sake of expediting prosecution, Examiner introduces a third prior art. 
Yang further teaches, each thumbnail representation of the plurality of thumbnails at least partially overlayed with a…icon (See fig. 14, paragraph 154, looking at least fig. 14b, marks are partially overlayed over each thumbnail which indicates whether image corresponding to thumbnail has been previously shared or not)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Son-Mulloy to further comprise method taught by Yang because by implementing unique icon/mark for each thumbnail, user can conveniently check whether each of a plurality of sharing target contents is shared (paragraph 155).


In regards to claim 3, Son-Mulloy-Yang teaches the method of claim 1, wherein each of the plurality of content items includes metadata including a share status, and wherein the identifying further includes accessing, for each of the plurality of content items, the share status. (See Son paragraph 33, the data storage unit 111 stores use history information of each content. Here, the use history information of the content represents information of an application that has used the contents has been used. For example, the data storage unit 111 can store information indicating that a first group of contents has been used in a message application and a Social Network Service (SNS) application. For another example, the data storage unit 111 can store information indicating that a second group of contents has been used in a Bluetooth application. Also see paragraph 59, searching use history information)

In regards to claim 4, Son-Mulloy-Yang teaches the method of claim 1, wherein the identifying further includes accessing applications for each of the plurality of content sharing services and receiving a share status for each of the plurality of content items. (See Son fig. 3, step 303 (identify application having used contents), fig. 6, paragraphs 33, 38, 40, the data storage unit 111 stores use history information of each content.  Here, the use history information of the content represents information of an application that has used the contents has been used.  For example, the data storage unit 111 can store information indicating that a first group of contents has been used in a message application and a Social Network Service (SNS) application.  For another example, the data storage unit 111 can store information indicating that a second group of contents has been used in a Bluetooth application. Also see Mulloy paragraph 44)


	Claim 11 is similar in scope to claim 1, therefore, they are rejected under similar rationale as set forth above.

	Claims 13-14 are similar in scope to claims 3-4, therefore, they are rejected under similar rationale as set forth above.

	In regards to claim 31, Son teaches, A method of indicating whether content has been previously shared, the method comprising: (See abstract, The method for displaying the use history of contents in the electronic device includes sensing a contents display event and, upon sensing the event, displaying contents and concurrently displaying in any region of the contents an icon of at least one application that has used the contents.)
accessing a plurality of content items comprising a first content item and a second content item; (See fig. 2A, step 201, paragraph 51, fig. 2B, step 211, paragraph 54, fig. 3, step 301, in step 301, the electronic device 100 can sense a contents display event.  In other words, the electronic device 100 can sense an event for displaying contents stored in the electronic device 100.  Here, the contents may include video contents, text contents, image contents, sound contents, and other application program contents. Also see paragraph 47, The contents management processor 122 includes an instruction for storing use history information about each content. That is, the contents management processor 122 includes an instruction for sensing whether each content stored in an electronic device is used in a specific application. Further, see paragraphs 33-34, 39, claims 2 and 4, second group of contents is uploaded to a server through an SNS application, the data storage unit 111 can store information about to which page the second group of contents has been uploaded through the SNS application. Son clearly discloses content items previously uploaded to at least one application)
accessing a share status icon for each of a plurality of content sharing services; (See fig. 3, step 307-309 and associated paragraphs)
determining a first subset of the plurality of content sharing services to which the first content item was previously uploaded; determining a second subset of the plurality of content sharing services to which the second content item was previously uploaded; (See fig. 3, paragraph 59, “identify application having used contents to be displayed”, fig. 1, data storage unit 111, application program 113, paragraph 33, the data storage unit 111 stores use history information of each content the data storage unit 111 stores use history information of each content.  Here, the use history information of the content represents information of an application that has used the contents has been used.  For example, the data storage unit 111 can store information indicating that a first group of contents has been used in a message application and a Social Network Service (SNS) application.  For another example, the data storage unit 111 can store information indicating that a second group of contents has been used in a Bluetooth application.  Here, the contents may include video contents, text contents, image contents, sound contents, and other application program contents. Also see figs. 4-6, paragraph 62, display of identified sharing applications in which content item was previously shared (i.e. fig. 6, image sharing application 601, message application 501, SNS application (paragraph 60). Examiner notes that not “all” of available applications stored in the application program 113 (see paragraph 36) are chosen that matches the content item. Clearly shown in example provided in paragraph 33, only a subset portion of available applications in application program 113 that were previously used/transmitted are determined when certain group of contents are sensed.)
generating a first … representation of the first content item; generating a second … representation of the second content item; and (See fig. 3, step 307, figs. 4-7, representation of the content item is displayed)
Son teaches “a share status icon for each of the first subset of the plurality of content sharing services to which the first content item was previously uploaded… a share status icon for each of the second subset of the plurality of content sharing services to which the second content item was previously uploaded” where for each of the content item displayed, corresponding subset of share status icon are displayed (See figs .4-7) however does not specifically teach content item in thumbnail representation as well as simultaneous display of more than one content item. In other words, Son does not specifically teach, generating a first/second thumbnail representation… generating for simultaneous display: (i) the first thumbnail at least partially overlayed with a share status icon …, and (ii) the second thumbnail at least partially overlayed with a share status icon …
Mulloy further teaches, generating a first/second thumbnail representation… generating for simultaneous display: (i) the first thumbnail …with a share status icon …, and (ii) the second thumbnail … with a share status icon … (See fig. 4, paragraph 44, the user may use a particular application and/or set of applications to perform a particular operation, or set of operations, on a file and the generating application may determine that the user has, during a prior period of time, repeatedly performed (e.g., greater than some threshold) the particular operation, or set of operations, on other files using the particular application or set of applications. The generating application may, based on the determination, edit a remora and/or remoralet (e.g., if the application was associated with an existing remora and/or remoralet) and/or create a new remora and/or remoralet based on the repeated use of the application or set of applications. Looking specifically at fig. 4, plurality of application programs or remora are disclosed. Only subset of remora that user has previously frequented are chosen to be displayed in the future when associated file is selected. Further see fig. 1, paragraphs 18-22, image display field 135 include plurality of thumbnails and also display of plurality of remora icons 140 that are associated with thumbnails. Using the example in paragraph 44, only the remora that has been previously used/transmitted when using selected thumbnail files are displayed)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Son to further comprise method taught by Mulloy because being able to manually customize which applications to show when certain group of files/application is selected improves user experience as user can only view preferred applications after customization (Mulloy, fig. 4, paragraphs 44-45).
Son-Mulloy teaches that claimed shared status icon can be placed over any region of the representation of the content item (Son, paragraph 60, if music contents are used by a Bluetooth application, the electronic device 100 can display in any region of the music contents an icon of the Bluetooth application that has used the music contents. In another example, if text contents are used by an SNS application, the electronic device 100 can display in any region of the text contents an icon of the SNS application that has used the text contents.) Also, display of plurality of thumbnails and corresponding plurality of share status icons simultaneously are taught by Son-Mulloy. Claim appears to focus on positioning of the share status icon by reciting, “the first/second thumbnail at least partially overlayed with a share status icon…”. Examiner introduces a design choice argument where placing share status icon entirely over the thumbnail, or approximate to the thumbnail without overlaying the thumbnail, or partially overlaying the thumbnail is not any fundamentally different and is mere simple substitution of one known element for another. The only distinction is a visual distinction, and applicant’s specification does not discuss any advantage or particular purpose, or whether it solves a stated problem by implementing “partial overlay”. The fact that shared icon can be played in any region of the content item encompasses placing the shared icon partially over the content item as taught in Son. Placing icon over any region of the content item would have performed equally as well as the claimed invention. Examiner believes such teaching in Son is a sufficient disclosure along with design choice argument, however, for sake of expediting prosecution, Examiner introduces a third prior art. 
Yang further teaches, the first/second thumbnail at least partially overlayed with a share status icon… (See fig. 14, paragraph 154, looking at least fig. 14b, marks are partially overlayed over each thumbnail which indicates whether image corresponding to thumbnail has been previously shared or not)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Son-Mulloy to further comprise method taught by Yang because by implementing unique icon/mark for each thumbnail, user can conveniently check whether each of a plurality of sharing target contents is shared (paragraph 155).



Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20140181747 A1) in view of Mulloy et al. (US 20120017178 A1), in view of Yang (US 20140220943 A1) and further in view of Delaney et al. (US 20200074008 A1)

	In regards to claim 2, Son-Mulloy-Yang teaches the method of claim 1, wherein the identifying further includes: accessing a plurality of shared content items hosted by each of the plurality of content sharing services; (See Son paragraph 33, Here, the use history information of the content represents information of an application that has used the contents has been used.  For example, the data storage unit 111 can store information indicating that a first group of contents has been used in a message application and a Social Network Service (SNS) application.  For another example, the data storage unit 111 can store information indicating that a second group of contents has been used in a Bluetooth application.  Here, the contents may include video contents, text contents, image contents, sound contents, and other application program contents. Also see fig. 2A, step 201)  
	Son-Mulloy-Yang teaches content items for each of the plurality of sharing services however does not specifically teach, comparing each content item of the plurality of content items to each of the plurality of shared content items …; and determining, for each content item, if each plurality of shared content items includes the corresponding content item. 
However, Delaney further teaches, comparing each content item of the plurality of content items of the plurality of shared content items …; and determining, for each content item, if each plurality of shared content items includes the corresponding content item. (See fig. 5 and paragraphs 54, 58-60, determination module 304 may determine whether the content item is a similar content item for the account based on the comparison between the content item and the previous content items.  In some embodiments, determining whether the content item is a similar content item for the account based on the comparison between the content item and the previous content items includes determining whether the content item matches a previous content item of the previous content items… comparison between the content item and the previous content items may include determining a percentage of contacts of the user that the user has already shared the content item with and/or determining a percentage of contacts of the user that have already had the content item shared with them by the user or other users.)
	Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Son-Mulloy-Yang to further comprise method taught by Delaney because being able to filter out content that a user has seen before improves user experience on not seeing duplicate contents over and over again.


	Claim 12 is similar in scope to claim 2, therefore, it is rejected under similar rationale as set forth above.


Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20140181747 A1) in view of Mulloy et al. (US 20120017178 A1), in view of Yang (US 20140220943 A1), and further in view of Bahrainwala et al. (US Publication No. US 20120150971 A1)


In regards to claim 5, Son-Mulloy-Yang teaches the method of claim 1.
Son-Mulloy-Yang does not specifically teach, wherein the generating for display further includes arranging the thumbnail representation of each of the plurality of content items with a plurality of thumbnail representations of other content items based on metadata associated with each of the content items.
However, Bahrainwala further teaches, wherein the generating for display further includes arranging the thumbnail representation of each of the plurality of content items with a plurality of thumbnail representations of other content items based on metadata associated with each of the content items.  (See Bahrainwala fig. 7, paragraphs 27,  32, accessing social network and content source 24 (e.g., web pages hosted by a website, images hosted by an image database, audio or video recordings hosted by an audio or video sharing service, and files hosted by a file server.) for retrieving content item shared with user. Furthermore receiving a contact identifier (e.g. share status and/or metadata) of contacts sharing content items with the user within the social network.) Also see fig. 3, presentation 54 and paragraph 27 which comprises indication of the content hosts (e.g. Mark Stone, Nancy Baker) as well as content item thumbnails. Also see fig. 4 and associated paragraphs)
	Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Son-Mulloy-Yang to further comprise method taught by Bahrainwala because being able to know who shared the content item as well as comments on content improves user experience/social networking, and informs user about source of the content item.


In regards to claim 6, Son-Mulloy-Yang-Bahrainwala teaches the method of claim 5, wherein the arranging is part of a graphical user interface.  (See Bahrainwala fig. 3, presentation 54 and see Son figs. 4-6)

	Claims 15-16 are similar in scope to claims 5-6, therefore, they are rejected under similar rationale as set forth above.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20140181747 A1) in view of Mulloy et al. (US 20120017178 A1), in view of Yang (US 20140220943 A1), and further in view of Kwon (US 20140267384 A1)

In regards to claim 7, Son -Mulloy-Yang teaches the method of claim 5.
Son -Mulloy-Yang does not specifically teach, wherein the arranging is based on location information associated with each of the plurality of content items.  
However, Kwon further teaches, wherein the arranging is based on location information associated with each of the plurality of content items.   (See fig. 12a-12b and paragraph 138-143, The controller 110 may perform a control operation for displaying that an arrangement condition is a place name (as denoted by reference numeral 1201).  Also, the controller 110 may perform a control operation for displaying a preset place name list 1290 in the form of a bar.  In an exemplary embodiment of the present invention as illustrated in FIG. 12A, the place name list 1290 includes the English alphabet.)
	Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Son -Mulloy-Yang to further comprise method taught by Kwon because being able to sort or arrange images based on location enables user to more quickly search for a desired image (paragraph 8).

In regards to claim 8, Son -Mulloy-Yang-Kwon teaches the method of claim 7,
 wherein the arranging further includes arranging the plurality of content items with location information describing a substantially similar location.  (See Kwon fig. 12a-12b and paragraph 138-143, The controller 110 may perform a control operation for displaying that an arrangement condition is a place name (as denoted by reference numeral 1201).  Also, the controller 110 may perform a control operation for displaying a preset place name list 1290 in the form of a bar.  In an exemplary embodiment of the present invention as illustrated in FIG. 12A, the place name list 1290 includes the English alphabet.)

	Claim 17 is similar in scope to claim 7, therefore, it is rejected under similar rationale as set forth above.

	Claim 18 is similar in scope to claim 8, therefore, it is rejected under similar rationale as set forth above.



Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20140181747 A1) in view of Mulloy et al. (US 20120017178 A1), in view of Yang (US 20140220943 A1), and further in view of Vaskevitch (US 20170336922 A1)

In regards to claim 9, Son -Mulloy-Yang teaches the method of claim 5.
Son-Mulloy-Yang does not specifically teach, wherein the arranging is based on a creation time associated with each of the plurality of content items.  
However, Vaskevitch further teaches, wherein the arranging is based on a creation time associated with each of the plurality of content items.   (See paragraphs 11, 15, 91, fig. 6, Determining which of the at least one media object to display on the calendar may include determining which of the at least one media object to display on the calendar based at least in part on ...a creation date for the media object.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Son -Mulloy-Yang to further comprise method taught by Vaskevitch because it is desirable to implement automated organization and presentation techniques with improved efficiency, convenience and ease of use. Furthermore, being able to sort or arrange images based on event time/creation enables user to more quickly search for a desired image.

In regards to claim 10, Son - Mulloy -Yang- Vaskevitch teaches the method of claim 9, wherein the arranging further includes arranging the plurality of content items with a corresponding creation time occurring after a predetermined time. (See Vaskevitch paragraphs 11, 15, 91, fig. 6, Determining which of the at least one media object to display on the calendar may include determining which of the at least one media object to display on the calendar based at least in part on ...a creation date for the media object. Also see Vaskevitch paragraph 81-82, fig. 9, specific predefined date range)

	Claim 19 is similar in scope to claim 9, therefore, it is rejected under similar rationale as set forth above.



Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive. 
With regards to claim 1, applicant argues, 

    PNG
    media_image1.png
    193
    645
    media_image1.png
    Greyscale

Examiner respectfully disagrees. Taking example of “SNS” application in Son, SNS application, as known by many ordinary skilled in the art, is a content sharing service in another word. Users upload his/her content to share with other users over network. Son clearly discloses uploading user content in SNS application in at least paragraphs 34, 39-40 and further discloses displaying SNS application icon over content item at a later time because content has been previously uploaded using the particular SNS application. Furthermore, see fig. 6, paragraph 62 of Son, which utilized image sharing application. 
Next, applicant argues, 

    PNG
    media_image2.png
    320
    634
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    149
    639
    media_image3.png
    Greyscale

Examiner respectfully disagrees.
Son already discloses feature of, “each representation…with a corresponding …indicator for each of the determined subset of the plurality of content sharing services”. As clearly noted in rejection of claim 1 set forth above, feature that Son is missing is thumbnail representation as well as simultaneous display of the thumbnail. Son already discloses simultaneous display of content item with corresponding one or more share status icon (i.e. application icons, Son figs. 4-7). Mulloy fills remaining deficiency of Son. 
Applicant further argues that Son-Mulloy fails to disclose newly added limitation, “plurality of thumbnails at least partially overlayed with a corresponding share status icon…” Examiner respectfully disagrees. Examiner introduces design choice argument as set forth above, however, for sake of advancing prosecution, Examiner provides prior art Yang to disclose newly added feature. 
Regarding applicant’s argument on new claim 31, applicant does not further elaborate on how Son-Mulloy fails to teach the claimed limitations and provides conclusory statement. Examiner believes no particular response is necessary. New claim 31 is rejected over Son-Mulloy-Yang.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177